              Case 3:20-cv-03426-JD Document 16 Filed 07/01/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                   450 Golden Gate Avenue
                                   San Francisco, CA 94102
                                        cand.uscourts.gov


                                          July 1, 2020


RE: Greenspan v. Qazi
            20-cv-03426-JD

Default is declined as to Omar Qazi and Smick Enterprises, Inc. on July 1, 2020.


                                                            Susan Y. Soong, Clerk


                                                            _________________________
                                                            by: Felicia Brown
                                                            Case Systems Administrator
                                                            415-522-2000




REV. 7-19
